DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/975,836 filed on 11/23/2020 with effective filing date 2/26/2018. Claims 1-15 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 the claimed invention is directed to non-statutory subject matter.  The claim(s) 14-15 does/do not fall within at least one of the four categories of patent eligible subject matter because signal and computer program product does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Algorithm Description of Joing Exploration Test Model 7 (IDS) in view of Sadafale et al. US 20160119650 A1. 
Per claims 1-2, Chen et al. discloses an apparatus for coding a block of video data, comprising:
a memory, and a processor, configured to: determine whether motion vectors of horizontally and vertically neighboring sub-blocks of a current sub-block of a video coding block are different than a motion vector for the current sub-block (section 2.3.4, e.g. Pn is generated based on motion vector of vertically (horizontally) neighboring sub-block, samples in the same row of Pn are added to PC with same weighting factor); filter prediction pixels of said neighboring sub-blocks having different motion vectors than said current sub-block motion vector along with a current prediction of the current sub-block to generate a filtered prediction for the subblock, wherein a number of prediction pixels to be filtered is a variable (section 2.3.4, e.g. besides current motion vectors, motion vectors of four connected neighboring sub-block, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block); 
	Chen et al. fails to explicitly disclose wherein horizontally neighboring sub-blocks comprise sub-blocks left and right of the current sub-block and vertically neighboring sub-blocks comprise sub-blocks above and below the current sub-block; and, encode said sub-block using said filtered prediction.
(para: 43, & fig. 4, e.g. FIG. 6 for the vertical boundary between sample blocks 610 and 612 and samples 602 and 603 correspond to the dotted rectangles in FIG. 4. Similarly, the 8.times.8 block of samples of FIG. 4 corresponds to block 620 of FIG. 6 for the vertical boundary between sample blocks 614 and 616 and samples 604 and 605 correspond to the dotted rectangles in FIG. 4. Further, the 8.times.8 block of samples of FIG. 5 corresponds to block 622 of FIG. 6 for the horizontal boundary between sample blocks 610 and 614 and samples 606 and 607 correspond to the dotted rectangles in FIG. 5); and encode said sub-block using said filtered prediction (para: 60, e.g. the video encoder component 1306 receives a video sequence from the video capture component 1304 and encodes it for transmission by the transmitter component 1308).
	Therefore, in view of disclosures by Sadafale et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and Sadafale et al. in order to enable determining sizes of transforms units and prediction units for a coding unit (CU) by a video encoder during prediction based on minimization. 
Per claims 3-4, Chen et al. discloses an apparatus for coding a block of video data, comprising: 
a memory, and a processor, configured to: determining whether motion vectors of horizontally and vertically neighboring sub-blocks of a current sub-block of a video coding block are different than a motion vector for the current sub-block (section 2.3.4, e.g. Pn is generated based on motion vector of vertically (horizontally) neighboring sub-block, samples in the same row of Pn are added to PC with same weighting factor); filter prediction pixels of said neighboring sub-blocks having different motion vectors than said current sub-block motion vector along with a current prediction of the current sub-block to generate a filtered prediction for the subblock, wherein a number of prediction pixels to be (section 2.3.4, e.g. besides current motion vectors, motion vectors of four connected neighboring sub-block, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block). 
Chen et al. fails to explicitly disclose wherein horizontally neighboring sub-blocks comprise sub-blocks left and right of the current sub-block and vertically neighboring sub-blocks comprise sub-blocks above and below the current sub-block; and, decode said sub-block using said filtered prediction.
	Sadafale et al. however in the same field of endeavor teaches wherein horizontally neighboring sub-blocks comprise sub-blocks left and right of the current sub-block and vertically neighboring sub-blocks comprise sub-blocks above and below the current sub-block (para: 43, & fig. 4, e.g. FIG. 6 for the vertical boundary between sample blocks 610 and 612 and samples 602 and 603 correspond to the dotted rectangles in FIG. 4. Similarly, the 8.times.8 block of samples of FIG. 4 corresponds to block 620 of FIG. 6 for the vertical boundary between sample blocks 614 and 616 and samples 604 and 605 correspond to the dotted rectangles in FIG. 4. Further, the 8.times.8 block of samples of FIG. 5 corresponds to block 622 of FIG. 6 for the horizontal boundary between sample blocks 610 and 614 and samples 606 and 607 correspond to the dotted rectangles in FIG. 5); and decode said sub-block using said filtered prediction (para: 62, e.g. the destination digital system 1302 includes a receiver component 1310, a video decoder component 1312 and a display component 1314).
	Therefore, in view of disclosures by Sadafale et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and Sadafale et al. in order to enable determining sizes of transforms units and prediction units for a coding unit (CU) by a video encoder during prediction based on minimization. 
Per claim 5, Chen et al. further teaches the method of Claim 3, wherein said pixel is filtered using a prediction from a left or a top sub-block for two first pixels or two first lines, respectively, (section 2.3.4, e.g. small MC blocks for which only two rows/cloumns of Pn are added to Pc).
Per claim 6, Chen et al. further teaches the method of Claim 3, wherein said pixel is filtered using a prediction from a right or a bottom sub-block for two last pixels or two last lines, respectively, of the sub-block being predicted (section 2.3.4, e.g. small MC blocks for which only two rows/columns of Pn are added to Pc).
Per claim 7, Sadafale et al. further teaches the method of Claim 3, wherein said pixel is filtered using one neighboring sub-block prediction when another one of said corresponding horizontal or vertical pairs of motion vectors is the same as the motion vector of said sub-block (para: 49).
Per claim 8, Chen et al. further teaches the method of claim 5, wherein two first pixels or two first lines of said sub-block prediction is filtered using a prediction from a left or a top neighboring sub-block, respectively, when a size of a block comprising said sub-block is less than a particular size (section 2.3.4, e.g. small MC blocks (when height or width of the coding block is equal to 4 or a Cu is coded with sub-CU mode) for which only two rows/columns of Pn are added to Pc).
Per claim 9, Chen et al. further teaches the method of Claim 3, wherein said pixel is filtered using a prediction from a left or a top sub-block for a first pixel or first line, respectively, of the sub-block being predicted (section 2.3.4, e.g. small MC blocks (when height or width of the coding block is equal to 4 or a Cu is coded with sub-CU mode) for which only two rows/columns of Pn are added to Pc).
Per claim 10, Chen et al. further teaches the method of Claim 3, wherein said pixel is filtered using a prediction from a right or a bottom sub-block for a last pixel or last line, respectively, of the sub-block being predicted (section 2.3.4, e.g. besides current motion vectors, motion vectors of four connected neighboring sub-block, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block).
Per claim 11, Chen et al. further teaches the method of Claim 3, wherein two pixels or two lines of a sub-block are filtered for predictions corresponding to blocks comprising said sub-block larger than a particular size and one pixel or one line is filtered for predictions corresponding to blocks comprising said sub-block smaller than a particular size (section 2.3.4, e.g. small MC blocks (when height or width of the coding block is equal to 4 or a Cu is coded with sub-CU mode) for which only two rows/columns of Pn are added to Pc). 
Per claim 12, Chen et al. further teaches the method of Claim 3, wherein said sub-block is part of a coding unit (fig. 13, coding unit).
Per claim 13, Sadafale et al. further teaches a non-transitory computer readable medium containing data content generated according to the method of Claim 1, for playback (fig. 14, e.g. video stream).
Per claim 14, Sadafale et al. further teaches a signal comprising video data generated according to the method of claim 1, for playback (fig. 14, e.g. video stream).
Per claim 15, Sadafale et al. further teaches a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to decode a stream, generated according to the method of Claim 3 (fig. 14, e.g. buffer).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Puri US 2015/0229926 A1, e.g. a technique for video coding may include obtaining first and second video data for entropy encoding such that the first and second video data comprise 
different data types.
	Hsieh et al. US 10999594 B2, e.g. a search area for performing the IBC prediction for a 
current block of the video data can be extended to include the one or more VSAs.  
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485